DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,355,864 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method for controlling access to enterprise applications installed on an employee’s mobile device. Independent claim 1 recites the uniquely distinct features of “providing, by a client agent of a computing device, at least one application programming interface (API), the API configured to enable access to one or more applications without input of user authentication data; determining, based on one or more rules received by the client agent, an availability of the API for the client agent of the computing device; displaying, in response to determining that the API is available, a selectable element within a user interface, the selectable element configured to cause execution of the API; and exchanging, by the client agent, an authorization code for an access token in response to a request for the API received via the selectable element, the access token being configured to provide the user with access to one of the one or more applications”. Independent claim 8 recites the uniquely distinct features of “receiving authentication credentials for a client agent, wherein the authentication credentials correspond to a user; receiving, in response to an authentication request based on the received authentication credentials, one or more rules for expedited authentication; receiving a request for expedited authentication, wherein the request corresponds to a secure application executing within a managed partition of a mobile device; determining, based on the one or more rules, to provide expedited authentication to the secure application; and providing, to the secure application, an access token authenticating the user with the application”. Independent claim 15 recites the uniquely distinct features of “determining, by an application, that an expedited authentication application programming interface (API) is available at a client agent in response to receipt of a request to activate the application, the application configured to access data within a managed partition of a mobile device; presenting, in response to determining that the expedited authentication API is available, a selectable element within a user interface of a computing device, the selectable element corresponding to the expedited authentication; in response to the selection received on the selectable element, exchanging, by the application, an authorization code with the client agent to receive an access token; and authorizing, based on the received access token, access to the application”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437